Filed 3/19/21 In re Savannah M. CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                        DIVISION EIGHT


 In re Savannah M., a Person                                       B304519
 Coming Under the Juvenile Court
 Law.                                                              (Los Angeles County
 ______________________________                                     Super. Ct. No.
 LOS ANGELES COUNTY                                                 19CCJP03749A)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 Jason M.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, Martha A. Matthews, Judge. Affirmed.
      Mitchell Keiter, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
                       _______________________
       Jason M., the father of Savannah M., challenges a juvenile
court’s monitored visitation order because the order does not say his
girlfriend may monitor visits. We affirm.
       Savannah’s mother and father lived separately and shared
custody of Savannah. The Department of Children and Family
Services (the Department) received a referral after four-year-old
Savannah told a therapist that her father punished her by slapping
her face and saying profanities.
       Savannah told a Department social worker that her father
would hit her on her arms and legs. Savannah reported to her
therapist that her father made her stand and hold her arms up for
long periods of time as punishment. During the Department’s
investigation, the father told Savannah not to tell her mother,
therapist, or the social worker about the ways he punished her.
The father denied physically abusing Savannah.
       On June 13, 2019, the Department filed a dependency
petition under section 300 of the Welfare and Institutions Code on
behalf of Savannah. The petition alleged Savannah was at risk of
serious physical harm from the father (Welf. & Inst. Code, § 300,
subd. (a)) and alleged the father failed to protect Savannah from
serious physical harm (Welf. & Inst. Code, § 300, subd. (b)). The
juvenile court detained Savannah from the father, ordered her
released to the mother, and granted the father monitored visitation.
       The father asked the court to allow his girlfriend to monitor
visits. The court ordered the Department to assess whether the
girlfriend would be an appropriate monitor.
       The Department believed the girlfriend would not be an
appropriate monitor because she and the father lived together and
were in a romantic relationship. The girlfriend’s lack of neutrality
could diminish her ability to perform the responsibilities of being a




                                  2
monitor, which include terminating visits if necessary to enforce
rules and boundaries.
       On November 25, 2019, the court agreed with the Department
and asked the father if he had someone more neutral who could be a
monitor. The court said, “It does sort of put your girlfriend in [an]
awkward position.”
       The court held an adjudication hearing on January 27, 2020.
Counsel represented the father, who did not attend. The court
assumed dependency jurisdiction over Savannah. It found by a
preponderance of the evidence that the failure to protect count was
true. That count stated, “On prior occasions, the child Savannah
[M.’s ] father, Jason [M.] physically abused the child in that the
father slapped the child’s face. On prior occasions, the father hit
the child’s arms and legs and forced the child to stand with the
child’s arms held up for an extended period of time. The child is
afraid of the father. Such physical abuse was excessive and caused
the child unreasonable pain and suffering. The physical abuse of
the child by the father[] endangers the child’s physical health,
safety and well-being, creates a detrimental home environment and
places the child at risk of serious physical harm, damage, and
physical abuse.”
       The same day, the court terminated jurisdiction subject to a
custody order. The court ordered joint legal custody and gave the
mother sole physical custody of Savannah. It granted the father
monitored visitation. The monitor could be someone the father and
mother agreed upon or the father could pay for a professional
monitor. The mother said she had a monitor she believed she and
the father could agree upon and if not, they could have a mediation.
       We review a court’s decision to issue a custody order when it
terminates dependency jurisdiction for an abuse of discretion.
(Bridget A. v. Superior Court (2007) 148 Cal.App.4th 285, 300.) We




                                 3
may not disturb the order unless the court made an arbitrary,
capricious, or patently absurd determination. (Id. at pp. 300–301.)
       The court’s monitored visitation order was not an abuse of
discretion. The father’s sole complaint about the order is its failure
to include his girlfriend as a monitor. This was not arbitrary,
capricious, or patently absurd. The court had found the father used
excessive punishment that constituted physical abuse, a finding the
father does not challenge on appeal. The court required a monitor
due to the risk of this misconduct recurring. It was reasonable to
believe the girlfriend’s allegiance to the father might make her
reluctant to report misconduct. The court properly exercised its
discretion by offering two appropriate options for selecting a
monitor.
       The father offers an infirm argument about the unrelated
issue of caregiver monitors. The father’s logic is as follows:
caregivers who want to adopt a child are not neutral, courts
routinely allow those non-neutral caregivers to monitor visits,
therefore it was arbitrary to disallow the father’s girlfriend for
being non-neutral. But departures from routine practice can be
sound. And there can be a difference between someone who wants
to adopt and someone who is romantically involved with a parent.
People who want to adopt generally are devoted to the child’s
welfare, which may be less true of people whose main connection
with the child is a romantic relationship with a parent. Courts may
consider a proposed monitor’s lack of neutrality. The court’s order
was not arbitrary.
             The court’s decision properly centered on Savannah’s
best interests. Courts focus on the child’s best interests when
making custody and visitation orders. (In re Nicholas H. (2003) 112
Cal.App.4th 251, 268.) The court’s caution, with Savannah’s safety
in mind, was appropriate. The court did not abuse its discretion by




                                  4
considering how the proposed monitor’s lack of neutrality could
affect Savannah’s interests.
       The father also says the order effectively bars him from
visiting Savannah, but this argument has no basis. The father has
not claimed he cannot afford a monitor. Nor has he pointed to
evidence he and the mother cannot agree on a monitor. The mother
suggested otherwise at the hearing when she said she had a
monitor in mind and thought the father would agree.
                           DISPOSITION
       We affirm.



                                             WILEY, J.



We Concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                                5